70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Pedro Ramon LOPEZ, et al., Petitioners,v.OFFICE OF THRIFT SUPERVISION, Respondent.
No. 94-1449.
United States Court of Appeals, District of Columbia Circuit.
Sept. 19, 1995.

Before:  EDWARDS, Chief Judge;  SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record of the Office of Thrift Supervision and on the briefs of counsel.  See D.C.Cir.Rule 34(j).  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is therefore


2
ORDERED that the petition for review be denied for the reasons set forth in the order of the Acting Director of the Office of Thrift Supervision.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).